[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: SUPPORT
After evaluating the parties' testimony and the exhibits that were introduced at the hearing on November 3, 2000, the court has found that the parties' income and relevant expenses are as recorded by this court on the attached WORKSHEET for Connecticut Child Support and Arrearage Guidelines. Accordingly, the defendant is ordered to pay the plaintiff $337.00 per week as support for the parties' two children.
THIM, J.
[EDITORS' NOTE:  COMMISSION FOR CHILD SUPPORT GUIDELINES WORKSHEET IS ELECTRONICALLY NON-TRANSFERRABLE.]